Name: 2003/679/EC: Commission Decision of 26 September 2003 amending the list of areas in France eligible for Objective 2 of the Structural Funds in the period 2000 to 2006 (notified under document number C(2003) 3357)
 Type: Decision_ENTSCHEID
 Subject Matter: regions and regional policy;  Europe;  cooperation policy;  EU finance
 Date Published: 2003-10-01

 Avis juridique important|32003D06792003/679/EC: Commission Decision of 26 September 2003 amending the list of areas in France eligible for Objective 2 of the Structural Funds in the period 2000 to 2006 (notified under document number C(2003) 3357) Official Journal L 249 , 01/10/2003 P. 0059 - 0063Commission Decisionof 26 September 2003amending the list of areas in France eligible for Objective 2 of the Structural Funds in the period 2000 to 2006(notified under document number C(2003) 3357)(Only the French text is authentic)(2003/679/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/1999 of 21 June 1999 laying down general provisions on the Structural Funds(1), as last amended by Regulation (EC) No 1105/2003(2), and in particular the second subparagraph of Article 4(11) thereof,After consulting the Advisory Committee on the Development and Conversion of Regions, the Committee on Agricultural Structures and Rural Development and the Management Committee for Fisheries and Aquaculture,Whereas:(1) A list of areas eligible for Objective 2 was established for the programming period 2000 to 2006 by Commission Decision 2000/339/EC(3), as amended by Decision 2001/202/EC(4).(2) The French authorities have informed the Commission of a serious crisis arising from the explosion at the AZF factory in Toulouse and of the need to create business areas in order to give a boost to the affected area and replace the jobs lost.(3) At the Commission's request, the French authorities have confirmed that the amendments requested do not change the eligible population in the region concerned,HAS ADOPTED THIS DECISION:Article 1The list of areas in France eligible for Objective 2 in the period 2000 to 2006 as established by Commission Decision 2000/339/EC is amended as shown in the Annex hereto.There is no change in those municipalities not listed in the Annex.Article 2This Decision is addressed to the French Republic.Done at Brussels, 26 September 2003.For the CommissionMichel BarnierMember of the Commission(1) OJ L 161, 26.6.1999, p. 1.(2) OJ L 158, 27.6.2003, p. 3.(3) OJ L 123, 24.5.2000, p. 1.(4) OJ L 78, 16.3.2001, p. 42.ANNEXAmendment of the list of areas eligible under objective 2 of the structural funds in Haute-Garonne (FR623), FrancePeriod 2004 to 2006>TABLE>